
	
		I
		112th CONGRESS
		1st Session
		H. R. 2792
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2011
			Mr. Payne (for
			 himself, Mrs. Christensen,
			 Ms. Bass of California,
			 Mr. Carnahan,
			 Mr. Jackson of Illinois,
			 Mr. Rush, Ms. Woolsey, Mr.
			 Lewis of Georgia, Mr.
			 Towns, Ms. Lee of
			 California, Mr. Cohen, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide
		  assistance to expand, improve, support, and promote higher education in the
		  countries of sub-Saharan Africa, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 African Higher Education Advancement
			 and Development Act of 2011.
		2.FindingsCongress finds the following:
			(1)The demand for
			 higher education in Africa has been increasing at very high rates and is
			 rapidly overtaking the capacity of current infrastructure and staffing
			 capability.
			(2)Africa’s
			 challenges in higher education are substantial and have important social,
			 economic, and stability dimensions.
			(3)Despite increasing
			 enrollments, sub-Saharan Africa’s gross tertiary education enrollment ratio in
			 2007, the most recent year for which comparable data is available, was just
			 under 6 percent as compared to 13 percent in India, 11 percent in South Asia
			 generally, and 22 percent in China, and 66 percent in high-income countries. In
			 many African countries the ratio hovers between 2 and 3 percent.
			(4)According to a
			 2008 World Bank report, university staff position vacancy rates often run
			 between 25 and 50 percent and are notably common in engineering, applied
			 sciences, and business administration, which are disciplines commonly linked to
			 innovation and economic growth. Staff development, nurturing and retention are
			 therefore important elements of higher education programming.
			(5)In 2005, only 28
			 percent of African university graduates completed their degrees in science and
			 technology fields, including agriculture, engineering, health sciences, and
			 general sciences.
			(6)African higher
			 education institutions have the potential to address many critical development
			 challenges in collaboration with regional and international counterparts, such
			 as the United Nations, the International Agricultural Research Centers, and
			 bilateral and regional assistance agencies, and other United States based
			 foundations.
			(7)Higher education
			 has expanded to provide more opportunities for advanced education to graduates
			 of the secondary school systems and it has sought new ways to achieve
			 university collaboration across national and regional boundaries.
			(8)Africa has made
			 important strides as public universities have increased from roughly 100 to 500
			 from 1990 to 2010 and private tertiary institutions have increased from around
			 24 to an estimated several thousand during this same period.
			(9)Historically,
			 sub-Saharan Africa was marked by several centers of excellence in higher
			 education. Linked to former European sponsors, institutions such as Makerere
			 University in Uganda, Kenyatta University in Kenya, Cheik Anta Diop University
			 in Senegal, and the University of Ibadan in Nigeria graduated scholars and
			 professionals that were highly prized around the globe and that served the
			 interests of their respective nations well.
			(10)These
			 universities serve as centers of excellence that also have major
			 positive impacts on other universities in their respective regions, and are
			 currently making substantial progress in regaining their national and
			 international prominence.
			(11)Increasing rates
			 of higher education in developing countries is a critical component in efforts
			 to achieve long-term economic growth and stability and poverty
			 reduction.
			(12)Studies indicate
			 that relatively small increases in tertiary education can exponentially
			 increase national incomes and gross domestic product output within the span of
			 a few years, that individuals with higher education are more likely to engage
			 in entrepreneurial activity, and that more highly educated entrepreneurs create
			 larger numbers of jobs than those with less education.
			(13)Research has
			 found a positive and statistically significant correlation between higher
			 education enrollment rates and good governance indicators, including the
			 absence of corruption, higher standards and rates of adherence to the rule of
			 law, fewer incidents of ethnic tension, increased bureaucratic quality, a lower
			 risk of repudiation of contracts by governments, and a lower risk of financial
			 malfeasance.
			(14)In most African
			 countries, sharply increased rates of access to higher education, advanced
			 technical training, and specialized skills development are necessary if
			 transformational socio-economic development success—notably in efforts to
			 alleviate poverty, expand economic growth, combat disease, improve governance,
			 and to increase respect for the rule of law and human rights norms—is to be
			 achieved.
			(15)Exchange programs
			 which bring Africans to developed countries for advanced training, while
			 essential for improving higher education in Africa, will not by themselves
			 reach enough students and scholars to bring about fundamental institutional
			 capacity improvements and the attainment of world-class standards of excellence
			 across African higher education systems.
			3.Sense of
			 congressIt is the sense of
			 Congress that—
			(1)support for
			 primary, secondary, and tertiary education is vitally important in achieving
			 transformational state and socio-economic development in sub-Saharan Africa,
			 and that assistance for such ends should be increased;
			(2)it is
			 cost-effective and in the self-interest of the United States and other
			 development partners to respond to the increasing need for qualified teachers
			 and demands for greater access to higher education created by expanded access
			 to primary and secondary education in sub-Saharan Africa, a long-standing
			 United States policy objective, by providing commensurate assistance to
			 sub-Saharan African colleges and universities;
			(3)effective and
			 sustained partnerships between United States and sub-Saharan Africa colleges
			 and universities are an important means through which increased access to
			 quality tertiary education can be achieved;
			(4)members of the African diaspora have a
			 crucial role to play in improving the capacity of sub-Saharan African colleges
			 and universities;
			(5)the international development community
			 must help build indigenous basic and applied advanced research and academic
			 capacities in sub-Saharan Africa in order to expand and enhance the ability of
			 sub-Saharan Africans to achieve economic growth, improve social welfare, foster
			 political stability, and to address critical challenges, such as the HIV/AIDS
			 pandemic, climate change, conflict prevention and mitigation, and poor
			 governance; and
			(6)the United States
			 must commit to providing long-term assistance to build the capacity of
			 sub-Saharan African systems of higher education and increase the number of
			 annual higher education student and professional graduations, in
			 particular—
				(A)in social,
			 humanities, natural, biological, agricultural, life, computer, and health
			 sciences, technology development, business, engineering, mathematics,
			 economics, and education; and
				(B)by targeting such
			 support toward efforts to improve and expand sub-Saharan African higher
			 education institutions’—
					(i)administrative and
			 management capabilities, including accounting and reporting transparency and
			 accountability;
					(ii)program and
			 budget planning, development and execution capacities;
					(iii)access to
			 advanced technology and improved infrastructure;
					(iv)curriculum
			 development capabilities;
					(v)advanced basic and
			 applied research capabilities; and
					(vi)instructional
			 training and quality of staff and faculty at the undergraduate, graduate, and
			 post-graduate levels and within professional training programs.
					4.Statement of
			 policyIt is the policy of the
			 United States to provide long-term assistance to expand, improve, support, and
			 promote higher education in sub-Saharan Africa by building the capacity of
			 sub-Saharan African colleges and universities, through partnerships with
			 colleges and universities in the United States, in order to expand teaching,
			 research, and innovation opportunities for sub-Saharan African and United
			 States students and staff.
		5.Assistance to
			 expand and improve higher education in sub-Saharan AfricaChapter 1 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after
			 section 105 the following new section:
			
				105A.Assistance to
				expand and improve higher education in sub-Saharan Africa
					(a)AuthorizationThe
				President, acting through the Director for Higher Education in sub-Saharan
				Africa (designated pursuant to subsection (c)), is authorized to provide
				long-term assistance to expand, improve, support, and promote higher education
				in sub-Saharan Africa.
					(b)Activities
				supportedAssistance provided under subsection (a) shall, to the
				maximum extent practicable, be used to—
						(1)build the capacity
				of sub-Saharan African colleges and universities, including through the
				development and use of internships and other tools, in the areas of—
							(A)professional and
				academic training, faculty development, and technical expertise, with
				particular emphasis on mentoring and retention of young and new faculty;
							(B)development and
				strengthening of educational administrative capacity;
							(C)undergraduate,
				graduate, and graduate curricula development;
							(D)improving
				infrastructure of academic and institutional facilities;
							(E)technical
				capacities and expertise, especially in the areas of basic and applied research
				and institutional development, including strategies for cost-effective
				procurement of advanced scientific research equipment and maintenance
				strategies for such equipment;
							(F)vocational
				training, including professional development, behavioral courses, information
				technology courses, job placement, and financial aid; and
							(G)development and
				use of internships and other tools;
							(2)establish, expand,
				and promote linkages and partnerships between sub-Saharan African colleges and
				universities and United States colleges and universities, with special
				attention to the inclusion of historically Black colleges and universities in
				the United States, including—
							(A)student exchange programs between
				sub-Saharan African colleges and universities and United States colleges and
				universities;
							(B)internship programs between sub-Saharan
				African colleges and universities and United States colleges and universities,
				including community engagement activities;
							(C)interactive and collaborative instructional
				programs, employing Internet-based and other networked digital
				telecommunications technologies, between sub-Saharan African colleges and
				universities and United States colleges and universities; and
							(D)collaborative and reciprocal degree
				awarding programs based in sub-Saharan African partner institutions, supported
				by United States faculty working with sub-Saharan African colleagues to help
				design curricula and serving as visiting lecturers for periods of at least a
				semester; and
							(3)assist with efforts to recruit and retain
				women students, faculty, and administrators at sub-Saharan African colleges and
				universities.
						(c)Director for
				Higher Education Development in sub-Saharan Africa
						(1)In
				generalNot later than 60 days after the date of the enactment of
				this section, the Administrator shall designate a Director for Higher Education
				in sub-Saharan Africa, who shall report directly to the Administrator, and who
				shall carry out the responsibilities described in paragraph (2).
						(2)ResponsibilitiesThe
				responsibilities referred to in paragraph (1) include—
							(A)ongoing consultations with and the
				provision of technical advice to sub-Saharan African governments, particularly
				ministries of education, regional organizations, and public tertiary and
				related educational institutions, and education and educators’ organizations
				with respect to carrying out the activities described in subsection (b);
							(B)coordination and
				administration of long-term assistance authorized under subsection (a) in
				support of the activities described in subsection (b); and
							(C)coordinating with other bureaus within the
				Agency, with other relevant United States Government agencies, with the United
				States and sub-Saharan African private sectors, with the higher education
				community and relevant research organizations in the United States and
				sub-Saharan African countries, and with other bilateral and multilateral
				development partners to maximize the gains and impact of activities carried out
				under subsection (b)(1).
							(d)Sub-Saharan
				African Higher Education Advisory Board
						(1)EstablishmentThere
				is hereby established within the Agency a sub-Saharan African Higher Education
				Advisory Board.
						(2)Membership
							(A)Number and
				appointmentThe Board shall be composed of members appointed by
				the Administrator in consultation with the Speaker and the minority leader of
				the House of Representatives and the majority and minority leaders of the
				Senate.
							(B)QualificationsThe Board shall include seven members drawn
				from individuals with private sector experience, three of whom shall have
				demonstrable knowledge of sub-Saharan Africa and the field of higher education
				or higher education in sub-Saharan Africa, three of whom shall currently be
				affiliated with or have career-length associations with one or more sub-Saharan
				African higher education institutions drawn from a list submitted jointly by
				the Association of African Universities (AAU), Southern African Regional
				Universities Association (SARUA), and Inter-University Council for Eastern
				Africa (IUCEA), and one of whom shall be a president of a historically Black
				college or university in the United States.
							(3)DutiesThe
				Board shall—
							(A)advise and assist
				the Director in carrying out the responsibilities described in this
				section;
							(B)not less than
				twice a year, meet with senior officials of the Agency in order to fulfill the
				duty described in subparagraph (A); and
							(C)once a year,
				submit to the Director and Administrator a report, which shall be made publicly
				available, which evaluates the implementation of this section for the preceding
				year, including the extent to which—
								(i)the requirement of
				subsection (b)(2), relating to participation of historically Black colleges and
				universities in the United States, was met;
								(ii)the requirement
				of subsection (b)(3) was met; and
								(iii)outlines a plan of specific interventions
				to support the recruitment and retention of young and new professors, scholars,
				and researchers at sub-Saharan African colleges and universities that
				identifies barriers to such ends and proposes programmatic interventions to
				overcome such barriers.
								(e)Public-Private
				partnershipsThe Director and the Board shall seek, to the extent
				practicable, to use any funding appropriated for the purpose of carrying out
				the duties, goals, and functions described in this section to leverage equal or
				greater sources of private sector funding for such purposes, and shall
				undertake and prioritize efforts to identify such sources of private sector
				funding.
					(f)Reports to
				Congress
						(1)Initial
				reportNot later than one year after the date of the enactment of
				this section, the President shall transmit to the Committee on Foreign Affairs
				of the House of Representatives and the Committee on Foreign Relations of the
				Senate a report that contains—
							(A)benchmarks for
				measuring the long-term impact of activities carried out under this section;
				and
							(B)a proposal for enhancing opportunities for
				the African diaspora to engage in activities to improve the capacity, on either
				an on-going or short-term basis, of sub-Saharan colleges and
				universities.
							(2)Annual
				reportNot later than one year after the date of transmission of
				the initial report under paragraph (1) and annually thereafter, the President
				shall transmit to the congressional committees specified in paragraph (1) a
				report that contains a description of the activities carried out under this
				section for the preceding fiscal year and the progress made toward achieving
				the benchmarks outlined in the initial report, and any program adjustments
				undertaken to improve efforts to achieve such benchmarks.
						(g)DefinitionsIn
				this section—
						(1)the term
				Administrator means the Administrator of the Agency;
						(2)the term
				Agency means the United States Agency for International
				Development;
						(3)the term
				Board means the sub-Saharan African Higher Education Advisory
				Board established pursuant to subsection (d);
						(4)the term
				Director means the Director of Assistance for Higher Education in
				sub-Saharan Africa designated pursuant to subsection (c); and
						(5)the term
				higher education means post-secondary undergraduate, graduate, and
				postgraduate academic training.
						(h)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated to the President such
				sums as may be necessary for each of fiscal years 2012 through
				2016.
					.
		
